Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
Election/Restrictions
Applicant’s affirmation of election of invention I, claims 1-19, in the reply filed on 09/07/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).

Status of claims
The amendment filed on 09/07/2021 is acknowledged. Claims 11, 12, 15, and 16 have been canceled and claims 20-23 have been withdrawn. Claims 1-10, 13, 14, and 17-19 are under examination in the instant office action. 

Rejections withdrawn
Applicant’s amendments and arguments filed on 09/07/2021 are acknowledged and have been fully considered. Any rejection and/or objection not specifically 

New ground of rejections necessitated by Applicant’s amendment 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claims 1-10, 13, 14, and 17-19 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 1, 3, 5, and 13 introduce new matter as the claim recites the limitation: "0.1% to 0.5%” by weight of hyaluronic acid. There is no support in the specification for the limitation of “0.5%”. The limitation of “0.5%" was not described in the specification as filed, and person skilled in the art would not recognize in the applicant’s disclosure a description of the invention as presently claimed. There is no guidance in the specification to select “0.5%” and from MPEP 2163.06: “Applicant should therefore specifically point out the support for any amendments made to the disclosure.” Applicant has not directed the Examiner to the support in the specification for the amendments.  Therefore, it is the Examiner’s position that the disclosure does not reasonably convey that the inventor had possession of the subject matter of the amendment at the time of 
	
	
Claims 1 and 2 are rejected under 35 U.S.C. 103(a) as being unpatentable over Noel et al. (US 2020/0129564 A1) in view of Fossel (US 9,050,365 B2), Hnat (US 2004/0175445 A1), Margullies et al. (US 2010/0055138 A1), and Neto (US 2018/0223315 A1) as evidenced by Birbara et al. (US 2015/0290151 A1).
Noel et al. teach topical compositions for promoting wound healing in form of hydrogel comprising an effective amount of a biopolymer including alginate and cellulose for achieving desired viscosity, an antiseptic, nano- or micro-particles of silver that are useful to prevent bacterial, microbial, or fungal contamination of the solution itself or the treated local wound or wound environment, an anti-inflammatory agent, other agents, one or more natural healing agents including manuka honey, citric acid, and ≥90% by weight of water with the weight percentage of each compound being 1-95% by weight  and exemplified a hydrogel composition comprising 1% by weight of nano silver in example 3 (abstract and paragraph 5, 7, 11, 54, 68-72, and 96-98, and claims 11 and 12).
Noel et al. do not specify the same weight percentages of water and manuka honey.
This deficiency is cured by the rational that s prima facie case of obviousness typically exists when the range of a claimed composition overlaps with or lies insider the range disclosed in the prior art, such as in the instant rejection. 

The claimed range of manuka honey is about 1 to about 50% by weight and the range of manuka honey taught in the prior art is 1-95% by weight and therefor, includes the claimed range.
Noel et al. do not specify the other agents including L-arginine HCl, glycerol, and gum and their weight percentages.
This deficiency is cured by Fossel who teaches transdermal delivery of beneficial substances for healing of skin ulcers comprising at least about 1% by weight of penetrating agents include glycerol (glycerin), a nitric oxide donor such as L-arginine hydrochloride and exemplified a composition comprising 7.5% by weight of L-arginine HCl (abstract and column 8, line 41 through column 9, line 9, and example 8) and Hnat who teaches topical gel compositions for accelerated wound healing comprising 0.3-5% by weight of thickener such as alginate, xanthan gum, and locust bean gums and antioxidants vitamins including B (abstract and  paragraph 46-48, 51, and 53).
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Noel et al. and Fossel to specify the other agents in the composition taught by Noel et al. including L-arginine HCl. Incorporating 1% by weight of L-arginine hydrochloride being transdermal delivered for healing of skin ulcers was well known to a person of ordinary skill in the art at the time of the invention. The motivation for specifying it flows from its having been used in the prior art, and from its being recognized in the prior art as useful for the same purpose.

It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Noel et al. and Hnat to replace viscosity agent alginate in the composition taught by Noel et al. with thickener locust bean gums. Both alginate and locust bean gums as thickener being incorporated in 0.3-5% by weight in topical gel compositions was well known to a person of ordinary skill in the art at the time of the invention. The motivation for replacing alginate with locust bean gums flows from both alginate and locust bean gums having been used in the prior art, and from alginate and locust bean gums being recognized in the prior art as useful for the same purpose.
Noel et al. do not specify do not specify the composition further comprising super low molecular weight hyaluronic acid (SLMW HA)  with MW of 8-15 kDa and the weight percentage of it.
This deficiency is cured by Margullies et al. who teach compositions for the treatment and prevention of skin conditions and/or diseases comprising vitamin B3 and skin supporting components including MgO, hyaluronic acid, and panthenol (provitamin 
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Noel et al., Margullies et al., and Neto to specify the other agents in the composition taught by Noel et al. including skin supporting components including 2.35% by weight of hyaluronic acid and specifically SLMW HA. Incorporating skin supporting components including hyaluronic acid in a wound healing composition and 2.35% by weight of SLMW hyaluronic acid in compositions for promote wound healing were well known to a person of ordinary skill in the art at the time of the invention. The motivation for specifying it flows from its having been used in the prior art, and from its being recognized in the prior art as useful for the same purpose. A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. In the instant case, the instant specification disclosed from 0-10% by weight of HA being suitable (table 7) and from about 0.01 to about 3% by weight of HA was claimed (10/10/2020), i.e., same property,  and thus the criticality of 0.1-0.5% by weight of HA over 2.35% by weight of HA. 

Claims 3-10, 13, 14, and 17-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Noel et al. (US 2020/0129564 A1), Fossel (US 9,050,365 B2), Hnat (US 2004/0175445 A1), Margullies et al. (US 2010/0055138 A1), and Neto (US 2018/0223315 A1) as evidenced by Birbara et al. (US 2015/0290151 A1), as applied to claims 1 and 2, and further in view of Koller et al. (US 2012/0207700 A1) and Johnston et al. (Antibacterial activity of Manuka honey and its components: An overview, https://www.ncbi.nlm.nih.gov/pmc/articles/PMC6613335/pdf/microbiol-04-04-655.pdf). 
The teachings of Noel et al., Fossel, Hnat, Margullies et al., and Neto are discussed above and applied in the same manner. 
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Hnat and Margullies et al. to specify the antioxidant vitamin B in the composition taught by Hnat including vitamin B3. Incorporating antioxidant vitamin B and vitamin B3 in a wound healing composition were well known to a person of ordinary skill in the art at the time of the invention. The motivation for specifying it flows from its having been used in the prior art, and from its being recognized in the prior art as useful for the same purpose. 
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Noel et al. and Margullies et al. to specify the other agents in the composition taught by Noel et al. including skin supporting components including MgO and panthenol. Incorporating skin supporting components including MgO and panthenol in a wound healing composition was well known to a person of ordinary skill in the art at the time of the invention. The motivation for specifying it flows from its having been used in the prior art, and from its being recognized in the prior art as useful for the same purpose. 

Noel et al., Fossel, Hnat, Margullies et al., and Neto do not specify the composition further comprising Aloe barbadensis leaf juice (claims 3 and 5), allantoin (claims 5 and 13), and ZnO and their weight percentages.
This deficiency is cured by Koller et al. who teach compositions for improving wound healing at a site of treatment comprising about 30% by weight of anti-inflammatory aloe barbadensis leaf extract, 0-1% moisturizer allantoin, and ZnO (abstract, paragraph 20, 21, 25, and 220).
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Noel et al. and Koller et al. to specify the anti-inflammatory agent in the composition taught by Noel et al. being aloe barbadensis leaf extract and the weight percentage being about 30% by weight and the other agents in the composition taught by Noel et al. being 0-1% moisturizer allantoin and ZnO. About 30% by weight of anti-inflammatory aloe barbadensis leaf extract, 0-1% moisturizer allantoin, and ZnO in compositions for improving wound healing at a site of treatment was well known to a person of ordinary skill in the art at the time of the 
Koller et al. do not specifically teach the weight percentage of ZnO claimed by applicant. The weight percentage of ZnO in a composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize or, alternatively obvious to try to reach another workable product or process. Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ. It would have been customary for an artisan of ordinary skill to determine the optimal the weight percentage of ZnO in order to best achieve the desired results of wound healing.
Noel et al., Fossel, Hnat, Margullies et al., and Neto do not specify manuka honey having Unique Manuka Factor (UMF) at least 20+ (claims 5 and 13).
This deficiency is cured by Johnston et al. who teach the antibacterial potency of Manuka honey was found to be related to the UMF rating and inhibition of bacterial growth of Manuka honey UMF 20+ is evident at 20% and 10% concentrations (v/v) (abstract and the 1st paragraph under 3.2.3.). 
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Noel et al. and Johnston et al. to specify the UMF of the Manuka honey in the composition taught by Noel et al. being 20+. Manuka honey with UMF 20+ at 20% and 10% concentrations (v/v) inhibiting 

Response to Applicants’ arguments:
Applicant’s arguments, filed on 09/07/2021, have been fully considered but they are moot in view of new ground of rejections. 

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HONG YU/
Primary Examiner, Art Unit 1612